Name: Commission Regulation (EEC) No 3426/87 of 16 November 1987 on the supply of various consignments of cereals to non-governmental organizations (NGOs) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  cooperation policy;  plant product
 Date Published: nan

 17. 11 . 87No L 326/ 16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3426/87 of 16 November 1987 on the supply of various consignments of cereals to non-governmental organiza ­ tions (NGOs) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^), lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 March 1987 on the supply of food aid to NGOs the Commission allocated to the latter organization 1 0 439 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to the NGOs in accor ­ dance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 and corrigendum OJ No L 42, 12. 2. 1987, p. 54. (2) OJ No L 136, 26. 5. 1987, p. 1 . (3) OJ No L 204, 25 . 7 . 1987, p. 1 . 17 . 11 . 87 Official Journal of the European Communities No L 326/ 17 ANNEX I 1 . Operation Nos : 698 to 701 /87 (') 2 . Programme : 1987 3 . Recipient : Euronaid 4. Representative of the recipient ^): see Official Journal of the European communities No C 103 of 16 April 1987 5. Place or country of destination : El Salvador, Nicaragua, Senegal 6 . Product to be mobilized : Milled long-gain rice (not parboiled) 7. Characteristics and quality of goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.10) 8 . Total quantity : 1 090 tonnes (2 616 tonnes cereals) 9 . Number of lots : A in two parts : 1 : 305 tonnes ; II : 705 tonnes B in two parts : I : 40 tonnes ; II : 40 tonnes 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1.C)  marking on the bags in letters at least 5 cm high : Part A : 1 010 tonnes : I : 305 tonnes : 'ACCIÃ N NO 698/87 / ARROZ / EL SALVADOR / CATHWEL / 70123 / SAN SALVADOR VÃ A ACAJUTLA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DELA COMUNIDAD ECONÃ MICA EUROPEA' II : 705 tonnes : 'ACCIÃ N NO 699/87 / ARROZ / NICARAGUA / DIA 71108 / MANAGUA VÃ A CORINTO DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' Part B : 80 tonnes (in contenitori di 20 piedi 'FCL/LCL Shipper s count-load and stowage ) : 1 : 40 tonnes : 'ACTION N0 700/87 / RIZ / SENEGAL / AATM / 71755 / BAMBEY VIA DAKAR / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' II : 40 tonnes : 'ACTION N ° 701 /87 / RIZ / SENEGAL / AATM / 71757 / SAINT-LOUIS VIA DAKAR / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available' at the port of shipment : 15 December 1987 to 15 January 1988 1 8 . Deadline&gt; for the supply :  19 . Procedure for determing the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 1 to 12 December 1987 not later than 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 31 January 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU No L 326/ 18 Official Journal of the European Communities 17. 11 . 87 24. Address for submission of tenders H : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in OfficialJournal of the European Communities No L 309 of 31 October 1987, page 89 . 17. 11 . 87 Official Journal of the European Communities No L 326/ 19 ANNEX II 1 . Operation No ('): 710/87 2. Programme : 1987 , 3 .. Recipient : Euronaid 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Madagascar 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 Autust 1987, page 3 (under II . A. 1 ) Specific characteristics :  Hagberg falling number of at least 160 8 . Total quantity : 15 tonnes 9 . Number of lots : 1 10 . Packaging and marking (4) : See list published in Official Journal of the European Comunities No C 216 of 14 August 1987, page 3 (under II . B. 1 . C) marking on the bags, in letters at least 5 cm high : (in containers of 20 feet 'FCL/LCL shipper's count-load and stowage') : 'ACTION N0 710/87 / FROMENT / MADAGASCAR / CAM / 72010 / TOLIARY / POUR DISTRIBU ­ TION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 December 1987 to 15 January 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 1 December 1987 21 . In the case, of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987 at 12 noon (Brussels time) (b) period for making the goods available at the port of , shipment : 1 to 31 January 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73 , 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 October 1987, page 89 . No L 326/20 Official Journal of the European Communities 17. 11 . ANNEX III 1 . Operation Nos : 715 to 720/87 (') 2. Programme : 1987 3. Recipient : Euronaid 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Jordan, Tanzania, Mozambique, Chile, Nicaragua 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA. 9) 8 . Total quantity : 3 695 tonnes (5 062 tonnes cereals) 9 . Number of lots : 3 Part A : 275 tonnes Part B : in three parts : 1 : 200 tonnes ; II : 1 000 tonnes ; III : 40 tonnes Part C : in three parts : I : 180 tonnes ; II : 2 000 tonnes 10 . Pakacing and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2.C) marking on the bags in letters at least 5 cm high : Pact A : 275 tonnes : (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage') : 'ACTION No 715/87 / WHEAT FLOUR / JORDAN / CATHWEL / 70122 / AMMAN VIA ADABA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' Part B : 1 240 tonnes : (in 20-foot containers 'FCL/LCL Shipper's count-load and stowage') : 1 : 200 tonnes : 'ACTION No 716/87 / WHEATFLOUR / TANZANIA / CARITAS NEERLAN ­ DICA / 70356 / DAR-ES-SALAAM / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' II : 1 000 tonnes : 'ACÃ Ã O N? 717/87 / FARINHA DE TRIGO / MOÃ AMBIQUE / DKW / 72315 / BEIRA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' III : 40 tonnes : 'ACÃ Ã O N? 718/87 / FARINHA DE TRIGO / MOÃ AMBIQUE / OPEM / 74200 / MATOLA VIA MAPUTO / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' Part C : 2 180 tonnes : 1 : 180 tonnes : 'ACCIÃ N N ° 719/87 / HARINA DE TRIGO / CHILE / AAIM / 71751 / COYA ­ HIQUE VÃ A VALPARAISO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA' II : 2 000 tonnes : 'ACCIÃ N N ° 720/87 HARIÃ A DE TRIGO / NICARAGUA / DWH / 72808 / MATAGALPA VÃ A CORINTO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA' 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of shipment 13 . Port Of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the nort of shipment : 15 December 1987 to 15 January 1988 17. 11 . 87 Official Journal of the European Communities No L 326/21 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 1 December 1987 not later than 12 noon (Brussels time) 21 . In the case of a second invitation to tender : ^ (a) deadline for the submission of tenders : 15 December 1987 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 1 to 31 January 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery securtiy : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 October 1987, page 89 . No L 326/22 Official Journal of the European Communities 17. 11 . 87 ANNEX IV 1 . Operation No ('): 711 to 714/87, 702 to 709/87 2. Programme : 1987 3. Recipient : EURONAID 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 \ 5. Place or country of destination : Dominican Republic , Peru, Haiti , Guatemala, Colombia, Tanzania, Somalia, Ivory Coast. 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . A. 9) 8 . Total quantity : 1 593 tonnes (2 746 tonnes of cereals) 9 . Number of lots : 4 Part A : 600 tonnes in 3 parts : 1 : 200 tonnes ; II : 200 tonnes ; III : 200 tonnes Part B : 200 tonnes Part C : 722 tonnes in 5 parts : I 150 tonnes ; II : 350 tonnes ; III : 50 tonnes ; IV : 72 tonnes ; V : 100 tonnes Part D : 71 tonnes in 3 parts : 24 tonnes ; II : 15 tonnes ; III : 32 tonnes 10 . Packaging and marking (4): See list published in Official Journal of the European Comunities No C 216 of 14 August 1987, page 3 (under II.B.3) marking on the bags, in letters at least 3 cm high, (in containers of 20 feet 'FCL/LCL Shipper's count ­ load and stowage') : Part A : 600 tonnes : I : 200 tonnes : 'ACTION N0 711 /87 / FLOCONS D'AVOINE / HAÃ TI / CARITAS NEERLAN ­ DICA / 70336 / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' II : 200 tonnes : 'ACTION N0 712/87 / FLOCONS D'AVOINE / HAÃ TI / CARITAS NEERLAN ­ DICA / 70337 / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' III : 200 tonnes : 'ACTION N0 713/87 / FLOCONS D'AVOINE / HAÃ TI / CARITAS NEERLAN ­ DICA / 70338 / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' Part B : 200 tonnes : 'ACTION N0 714/87 / FLOCONS D'AVOINE / HAÃ TI / CARITAS NEERLANDICA / 70339 / PORT-AU-PRINCE / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ Ã CONOMIQUE EUROPÃ ENNE' I Part C : 722 tonnes : I : 150 tonnes : 'ACCIÃ N N ° 702/87 / COPOS DE AVENA / REPÃ BLICA DOMINICANA / CÃ RITAS NEERLÃ NDICA / 70323 / SANTO DOMINGO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA /. DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA' II : 350 tonnes : 'ACCIÃ N N ° 703/87 / COPOS DE AVENA / COLOMBIA / CÃ RITAS NEERLÃ N ­ DICA / 70325 / BOGOTÃ  VÃ A SANTA MARTA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' III : 50 tonnes : 'ACCIÃ N N ° 704/87 / COPOS DE AVENA / PERÃ  / AATM / 71738 / AREQUIPA VÃ A PUERTO MATARANI / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' IV : 72 tonnes : 'ACCIÃ N N ° 705/87 / COPOS DE AVENA / GUATEMALA / CAM / 7201 1 / SAN PEDRO DE CARCHA VÃ A SANTO TOMÃ S DE CASTILLA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA' V : 100 tonnes : 'ACCIÃ N N ° 706/87 / COPOS DE AVENA / PERÃ  / DKW / 72318 / LIMA VÃ A CALLAO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 17. 11 . 87 No L 326/23Official Journal of the European Communities Part D : 71 tonnes : 1 : 24 tonnes : 'ACTION No 707/87 / ROLLED OATS / SOMALIA / CARITAS ITALIANA / 70628 / MOGADISHU / FOR FREE DISTRIBUTION / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY' II : 15 tonnes : 'ACTION N" 708/87 / FLOCONS D'AVOINE CÃ TE D'IVOIRE / AATM / 71754 / ABIDJAN / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' III : 32 tonnes : 'ACTION No 709/87 / ROLLED OATS / TANZANIA / DKW / 72317 / TUNDURU VIA MTWARA / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : Part A : 8 to 31 December 1987 ; Parts B, C and D : 1 to 31 January 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 1 December 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 December 1987 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : Part A : 15 December 1987 to 15 January 1988 ; Parts B, C, and D : 15 January to 15 February 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 October 1987, p. 89. 17. 11 . 87No L 326/24 Official Journal of the European Communities Notes : (1) The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities, No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438 , BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.